DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature-influence members,” “first-point temperature acquisition unit,” and “second-point temperature acquisition unit” in claims 1 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (JP 2015-075693, hereinafter “Ikeda”).  (Note: paragraphs cited correspond to those in the machine translation of Ikeda provided herewith.)
Regarding claim 1, Ikeda teaches an image forming apparatus 300 (Fig. 1) comprising: 
a plurality of temperature-influence members 15/55/111a/111b71/72 having influence on a temperature of a recording medium P on which an image is formed (Figs. 1-2, [0024], [0029], [0031]); 
a first-point temperature acquisition unit 56a configured to detect or estimate a temperature (Ta) of the recording medium at a first point (point A at the location of 56a/56b; Fig. 4, [0025], [0036], [0039]); 
a second-point temperature estimation unit (part of cooling control unit 120) configured to estimate a temperature (predicted value of the stack temperature) of the recording medium at a second point (“stack” at output tray 33; Fig. 2, [0035]), based on a detection result of at least one of a temperature of the recording medium at a point different from the second point and a temperature of a member or atmosphere (the predicted stack temperature is the average of Ta and Tb, which is a detection result of a temperature of the recording medium at the first point; [0039]); and 
a controller 120 configured to control the plurality of temperature-influence members, based on an acquisition result Ta from the first-point temperature acquisition unit and an estimation result from the second-point temperature estimation unit (the controller controls at least the temperature-influence members located within the cooling device based on the acquisition result and estimation result; [0039]-[0040]).
Regarding claim 2, Ikeda teaches the image forming apparatus according to claim 1, wherein the plurality of temperature-influence members include: 44Docket No. PRCA-20015-US a heating member 15 configured to heat the recording medium to fix the image on the recording medium; and a cooling member 55/111a/111b71/72 configured to cool the recording medium after fixing (Figs. 1-2, [0024], [0029], [0031]).
Regarding claim 4, Ikeda teaches the image forming apparatus according to claim 1, wherein the plurality of temperature-influence members include: a heating member (upper roller of 15) configured to heat the recording medium to fix the image on the recording medium; and a pressing member (lower roller of 15) configured to pinch the recording medium between the heating member and the pressing member to press the recording medium (Fig. 2, [0019]).
Regarding claim 5, Ikeda teaches the image forming apparatus according to claim 4, wherein 45Docket No. PRCA-20015-USone of the first point and the second point is a point on a front side of the recording medium (56a directly measures the temperature of a front side of the recording medium; Fig. 2, [0025]) downstream of the heating member in a recording-medium conveyance direction (see Fig. 2), and another (second point) is a point on a back side of the recording medium (the stack temperature or soaking temperature is the paper front surface temperature and the paper back surface temperature when the heat-fixed paper P is cooled and then equalized; [0035]) downstream of the heating member in the recording-medium conveyance direction (see Figs. 2 and 4).
Regarding claim 7, Ikeda teaches the image forming apparatus according to claim 1, further comprising: 46Docket No. PRCA-20015-US an acquisition unit 56b configured to acquire temperature-related information Tb regarding the recording medium, wherein the second-point temperature estimation unit is configured to estimate the temperature of the recording medium at the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015-075693) in view of Ishigaya et al. (US 2012/0093532, hereinafter “Ishigaya”).
Regarding claim 3, Ikeda teaches the image forming apparatus according to claim 2, wherein the second point is a point downstream of the cooling member on the recording-medium conveyance path in a recording-medium conveyance direction (see Figs. 2 and 4).
Ikeda fails to teach wherein the first point is a point between the heating member and the cooling member on a recording-medium conveyance path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ikeda to include a temperature detector immediately downstream of the heating member to control heat application through the fixing nip, as taught by Ishigaya.  One would have been motivated to make this modification in order to apply a consistent amount of heat to a recording medium without overheating the recording medium and thus wasting energy (Ishigaya [0091]).  In making this modification, the temperature detector would be between the heating member and the cooling member and would thus be considered to be located at the “first point,” while still meeting the requirements for the “first point” as set forth in claim 1. 

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2015-075693) in view of Murrell et al. (US 2016/0004193, hereinafter “Murrell”).
Regarding claim 6, Ikeda teaches the image forming apparatus according to claim 1, wherein the second-point temperature estimation unit is configured to cause a computer (part of cooling control unit 120; Fig. 7) to execute an estimation program to perform the estimation based on detection results from a temperature detection unit configured to detect a temperature of a recording-medium contact member 56b (Fig. 2) configured to contact with the recording medium (note that this also occurs at the point different from the second point) ([0039]-[0043], [0050], [0111]).

Murrell teaches a computer within an image forming apparatus which executes an estimation program (operating parameter determining, or OPD, equation set) to perform estimation used to control operational parameters involved in processing a media sheet ([0012], [0038], [0041]-[0043]).  Further, the estimation program learns with a plurality of data for learning including detection results from a temperature detection unit (parts of training sensor set 14; [0031]-[0035]) configured to detect temperatures at various locations throughout the media path ([0035]).  
Utilizing the teachings of Murrell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ikeda such that the estimation program is one having learnt with a plurality of data for learning including detection results from the temperature detection unit and detection results from a temperature detection unit configured to detect a temperature of the recording medium at the second point.  One of ordinary skill would have recognized the need to include a temperature detector at the second point/stack as one of the training sensors in order to provide data for the program to learn which data factors contribute to desirable results.  One of ordinary skill would have been motivated to make this modification in order to employ an approach to use sensor information about media and the imaging device environment to move directly to determining imaging 
Regarding claim 8, Ikeda teaches the image forming apparatus according to claim 7, wherein the second-point temperature estimation unit is configured to cause a computer (part of cooling control unit 120; Fig. 7) to execute an estimation program to perform the estimation based on detection results from a temperature detection unit configured to detect a temperature of a recording-medium contact member 56b (Fig. 2) configured to contact with the recording medium (note that this also occurs at the point different from the second point) ([0039]-[0043], [0050], [0111])
Ikeda fails to teach the estimation program having learnt with a plurality of data for learning including detection results from a temperature detection unit configured to detect at least one of a temperature of a recording medium at the point different from the second point and a temperature of a recording-medium contact member configured to contact with the recording medium, temperature-related information regarding the recording medium, and detection results from a temperature detection unit configured to detect a temperature of the recording medium at the second point.
Murrell teaches a computer within an image forming apparatus which executes an estimation program (operating parameter determining, or OPD, equation set) to perform estimation used to control operational parameters involved in processing a media sheet ([0012], [0038], [0041]-[0043]).  Further, the estimation program learns with a plurality of data for learning including detection results from a temperature detection unit (parts of training sensor set 14; [0031]-[0035]) configured to detect temperatures at various locations throughout the media path ([0035]).  


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomono (US 2014/0348522) is cited for teaching an apparatus that estimates the temperature of stacked sheets.
Ikeda et al. (US 2014/0308058) is cited for teaching an apparatus which measures the temperature of a sheet immediately after fixing and also immediately after cooling.
Ikeda et al. (US 2014/0044462) is cited for teaching a temperature detector within a sheet holding cassette used in controlling a cooling device.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852